Case 2:19-cr- 00331- DWA Document 2 Filed 10/31/19 ‘Page 1of4

FILED

IN THE UNITED STATES DISTRICT COURT OCT 31 2019

- FOR THE WESTERN DISTRICT OF PENNSYLVANIA |
CLERK Y

UNITED STATES OF AMERICA . WEST. DIST Pee Courr
VANIA
Ve Criminal No. IG- 33
SUE O’NEILL | .
INFORMATION MEMORANDUM
~ AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Lee J. Karl, Assistant United
- States Attorney for said District, and submits this Information Memorandum to the Court:
) I. THE INFORMATION

A 7-count information was filed against the above-named defendant for alleged

violations of federal law:

COUNT OFFENSE/DATE | TITLE/SECTION

‘Fraud by Wire
January 29, 2019 18 U:S.C. § 1343

Filing a False Income Tax Return
April 15, 2014 (Count 2)
April 15, 2015 (Count 3)
2-7 April 15, 2016 (Count 4) 26 U.S.C. § 7206(1)—-
April 15, 2017 (Count 5) ,
April 15, 2018 (Count 6)
April 15, 2018 (Count 7)

Il. ELEMENTS OF THE OFFENSES
A. . As to Count I:
In order. for the crime of Fraud by Wire, in violation of 18 U.S.C. § 1343, to be

established, the government must prove all of the following essential elements beyond a reasonable

doubt:
Case 2:19-cr-00331-DWA Document 2 Filed 10/31/19 Page 2 of 4

1. That SUE O’NEILL devised a scheme to defraud or to obtain money or
property or the intangible right of honest services by materially false or fraudulent pretenses,
representations or promises or willfully participated in such a scheme with knowledge of its
fraudulent nature; |

2. That SUE O’NEILL acted with the intent to defraud; and

3. That in advancing, furthering, or carrying out the scheme, SUE O’NEILL
transmitted any writing, signal, or sound by means of a wire, radio, or television communication
in interstate commerce or caused the transmission of any writing, signal, or sound of some kind
by means of a wire, radio, or television communication in interstate commerce.

Third Circuit Model Criminal Jury Instruction 6.18.1343.

B. As to Counts 2 — 7:

In order for the crime of Filing a False Income Tax Return, in violation of 26 U.S.C.

§ 7206(1), to be established, the government must prove all of the following essential elements

beyond a reasonable doubt:

1. That SUE O’NEILL made and subscribed and filed an income tax return;

2. That the tax return document contained. a written declaration that it was
made under the penalties of perjury; |

3. That the return was false regarding a material matter;

4. That SUE O’NEILL did not believe the return document was true and
correct as to that material matter; and

5. That SUE O’NEILL acted willfully.

Third Circuit Model Criminal Jury Instruction 6.26.7206.
Case 2:19-cr-00331-DWA Document 2 Filed 10/31/19 Page 3 of 4

iI. PENALTIES
A. As to Count 1: Fraud by Wire (18 U.S.C. § 1343):
1. Individuals - The maximum penalties for individuals are:
(a) - imprisonment for not more than twenty (20) years;
(b) a fine not more than the greater of;
(1) $250,000 (18 U.S.C. § 3571(b)GB));
or |
(2) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
the sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than three (3) years (18
U.S.C. §§ 3559, 3583);
(d) Any or all of the above.

f

B. As to Counts 2-7: Filing a False Income Tax Return (26 U.S.C. §

7206(1)):

1. A term of imprisonment of not more than three (3) years (26 U.S.C. § .
7206(1));

2. A fine of not more than $250,000 (18 U.S.C. §§ 3571(d) and (e));

3. A term of supervised release of not more than one (1) year (18 U.S.C. §
3583(b)(3));

4. All of the above.

IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.

3
Case 2:19-cr-00331-DWA Document 2 Filed 10/31/19 Page 4 of 4

V. RESTITUTION
Restitution is required in this case as to Counts 1-7, together with any authorized
penalty, as part of the defendant's sentence pursuant to the plea agreement and 18 U.S.C. §§ 3663,
3663A, and 3664.
VI. FORFEITURE
. As set forth in the Information, forfeiture is applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

LEE J. KARL

Assistant U.S. Attorney
PA ID No. 87856
